September 28, 2015
                                      JOHN A. OLSON
                                 Tex. Bar No. 15274750
                                   20634 Creek River
                               San Antonio TX 78259-2084
                                  210-307-0336 Office
                                      210-402-3924 Fax
                                jaolson_ccda@yahoo.com
                                    25 September 2015
Mr. Jeffrey Kyle
Clerk
Third Court Of Appeals
POB 12547
Austin TX 78711


RE:     App. Cause No. 03-15-00525-CR
        Jeremy Teak Palmer V. State
        Trial Cause No. 2013CR-250
        State v. Jeremy Teak Palmer

Dear Mr. Kyle:

Pursuant to the Court Of Appeals' directive of 28 August 2015, enclosed is a copy of the
return receipt I attached to correspondence I timely-mailed to the Appellant to which I also
attached complete copies of:

(1) Tex. Code Crim. Proc. 11.07.
(2) Tex. R. App. Proc. 66-72. and
(3) an 18 page 2013 Article authored by State Attorney General Lisa McMinn respecting
Petitions For Discretionary Review.

Please also inform the Court that the return receipt arrived in my mail box on 24
September.

Please also inform the Court that when I later learned he was moved to another Unit (See
below), I sent a duplicate package to him, CMRRR; an enclosed confirmation sheet also
shows it was delivered. I have not received the return receipt as of this moment.

Please have your staff contact me if there is any comment, question, etc., about this letter
and enclosures. Thanking you for your time and attention, I remain

  urs [Truly,
                                                                         RECEIVED
                                                                         SEP 2 8 2015
                                                                       THIRD COURT OFAPPEA/s
                                                                           IfFREY D.KYLE
JOHN A. OLSON


HDRIVE\DOCUMENTS\JTPALMER\COACLERK.let                               Page 1 of 2
C:    File
      Mr. Jeremy Teak Palmer        Mr. Daniel Palmitier
      TDCJ-ID #2006669              Assistant District Attorney
      C/O Dominguez Unit
      6535 Cagnon Rd.
      San Antonio TX 78252
Enclosures (2, As stated)




HDRIVE\DOCUMENTS\JTPALMER\COACLERK.let                            Page 2 of 2
ETE THIS SECTION                    COMPLETE THIS SECTION ON DELIVERY
1,2, and 3. Also complete           A. S!       ture   .
ed {Delivery Isdesired.                                                         D Agent
and address on the reverse                                                      D Addressee
eturn the card to you.              B. BeoBlvedJwfP/fofgdAtameJ            C. Date of Delivery
to the back of the mallplece,
 space permits.
                                    D. Isdelivery address different from item 1? P Yes
                                       ifYES, enterdelivery address below:       • No
fr ****** &*T
                                    3. Service Type
                                      ^StCertified Mall    D ExpressMall
           -f£lcr\                     • Registered        D Return Receipt for Merchandise
                                       D Insured Mall      D C.O.D.
                                    4. Restricted Delivery?(BrtraFeeJ           D Yes
celabel)         7D11 5*370 DDDl fl?on HUhE
ruary 2004            Domestlo Return Receipt                                102685-02-M-1540
                                                                               ..,lD
                                                                          SAN ANTONIO.TX
                                                                               78258
                         Printpostage online -Goto<                       SEP 28, 1S
                                                                             AMOUNT
                                                      scnvici.
PLEASE PRESS FIRMLY                                   1007                  $19.99
                      Flat Rate
                      Mailing Envelope
                                                                    When used internationally
                                                                    affix customs declarations
                                                                    (PS Form 2976, or 2976A).
                                                                            USPS packaging products nave Been
                                                                            awarded Cradle to Cratj.'e Certification1"
                                                                            fortheireccloglcalty-inteihgontdesign.
                                                                            FormoreInformation go to
                                                                            mbdc.com/usps
                                                                            One* w CnZ4 C*V*f a • OHHogM i-w* ff unac
                                                                 Ploase recycle.